B. F. SAFFOLD, J.
The appellant filed a bill to enforce the vendor’s lien upon a lot in the city of Tuscumbia, sold to the appellee.
The answer admits the sale, and the non-payment of the purchase-money, but denies the right of appellant to make the sale, on account of want of title. The appellant claimed, under its charter, the usual authority over its streets and commons given to towns and cities for the general benefit of their citizens. It also sought to derive title to the lot in question, or power to dispose of it, under an act of congress, passed April 20, 1818. — -Statutes U. S., vol. 3, p. 466. This act authorized the reservation of not *583exceeding ten sections of land in any one land district, to be designated by the president of the United States, for the purpose of laying out and establishing towns thereon, to be laid off into lots, and offered for sale in the manner, and on the terms and conditions, prescribed in “ An act to authorize the appointment of a surveyor for the lands in the northern part of the Mississippi territory, and the sale of certain lands therein described,” approved March 3, 1817. This act, in section 5, authorized the president of the T)mted States to cause the sections so reserved to be laid off into lots, under the direction of the surveyor. Plots of the survey were to be transmitted to the commissioner of the general land office, and the register of the land office. The lots were then t'o be offered for sale to the highest bidder, at public sale, at such time as the president should appoint by proclamation, and sold on the same terms and conditions, in every respect, (except as to the quantity of land) as have been, or may be, provided for the sale of the other public lands in the district; provided, no lot should be sold for less than six dollars an acre. — U. S. Stat., vol. 3, p. 375.
No other right, title, or ownership in the lot sold to the defendant, is alleged by the complainant, than is conferred by these two acts of congress, and its charter granted by the State. It is plain that the United States did not, by the acts referred to above, donate any title or interest in the sections of land reserved for the establishment of towns, to the State, or the towns built upon them. They were to be sold as other public lands, and the title to them was to remain in the United States until sold.
The decree is affirmed.